PER CURIAM:
Ronald D. Long, Sr., appeals the district court’s order dismissing without prejudice his action filed under 42 U.S.C. § 1983 (2000),* and the order denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Long v. Hinkle, No. CA-05-374-GBL (E.D.Va. June 20, 2005; filed Aug. 26, 2005 & entered Aug. 29, 2005). We deny Long’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 This order is a final, appealable order over which we have jurisdiction. See Chao v. Ri-vendell Woods, Inc., 415 F.3d 342, 344-45 (4th Cir.2005).